UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K þ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-14174 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: AGL Resources Inc. Retirement Savings Plus Plan B. Name of the issuer of the securities held pursuant to the plan and the address of its principal executive office: AGL Resources Inc. Ten Peachtree Place Atlanta, Georgia 30309 AGL Resources Inc. Retirement Savings Plus Plan Financial Statements and Supplemental Schedules As of December31, 2013 and 2012 and For the Year Ended December 31, 2013 AGL Resources Inc. Retirement Savings Plus Plan Table of Contents Page(s) Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits As of December 31, 2013 and 2012 2 Statement of Changes in Net Assets Available for Benefits For the Year Ended December31, 2013 3 Notes to Financial Statements As of December 31, 2013 and 2012 4–13 Supplemental Schedules Schedule H, Line 4(a) – Schedule of Delinquent Participant Contributions For the Year Ended December31, 2013 15 Schedule H, Line 4(i) – Schedule of Assets (Held at End of Year) As of December31, 2013 16 Signature 17 Exhibit Index 18 Note: Other schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under ERISA have been omitted because they are not applicable. Report of Independent Registered Public Accounting Firm To the Plan Administrator AGL Resources, Inc. Retirement Savings Plus Plan Atlanta, Georgia We have audited the accompanying statements of net assets available for benefits of the AGL Resources, Inc. Retirement Savings Plus Plan (the “Plan”) as of December 31, 2013 and 2012, and the related statement of changes in net assets available for benefits for the year ended December 31, 2013. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2013 and 2012, and the changes in net assets available for benefits for the year ended December 31, 2013, in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The accompanying supplemental schedules, Schedule H, Line 4a – Schedule of Delinquent Participant Contributions and Schedule H, Line 4i – Schedule of Assets (Held at End of Year) as of and for the year ended December 31, 2013 are presented for the purpose of additional analysis and are not a required part of the basic financial statements but are supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. These supplemental schedules are the responsibility of the Plan’s management. The supplemental schedules have been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, are fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ BDO USA, LLP Atlanta, Georgia June 27, 2014 1 AGL Resources Inc. Retirement Savings Plus Plan Statements of Net Assets Available for Benefits As of December 31, 2013 and 2012 Assets: Investments, at fair value: Registered investment companies $ $ AGL Resources Inc. common stock Collective trusts Total investments Receivables: Notes receivable from participants Employer contributions Due from broker for securities sold Participant contributions Total receivables Accrued interest Net assets reflecting investments at fair value Adjustment from fair value to contract value forthe fully benefit-responsive investment contracts ) ) Net assets available for benefits $ $ The accompanying notes are an integral part of these statements. 2 AGL Resources Inc. Retirement Savings Plus Plan Statement of Changes in Net Assets Available for Benefits For the Year Ended December 31, 2013 Additions: Investment income: Net appreciation in fair value of investments $ Dividends from registered investment companies Dividends from AGL Resources Inc. common stock Total investment income Interest income on notes receivable from participants Contributions: Participant Employer Rollover Total contributions Total additions Deductions: Benefits paid to participants ) Administrative expenses ) Total deductions ) Net increase before transfers in from other plans Transfers in from other plans Net increase Net assets available for benefits: Beginning of year End of year $ The accompanying notes are an integral part of these statements. 3 AGL Resources Inc. Retirement Savings Plus Plan Notes to Financial Statements As of December 31, 2013 and 2012 1. Plan Description The following description of the AGL Resources Inc. (the “Company”) Retirement Savings Plus Plan (the “RSP Plan”) is provided for general information.Participants should refer to the RSP Plan agreement for a more complete description of the RSP Plan’s provisions. General The RSP Plan is a defined contribution plan subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”).Generally, all employees age 21 or older who have completed 30 days of service with the Company are eligible to participate in the RSP Plan.Effective July 1, 2013, generally, all regular full-time and part-time employees are eligible to participate in the Plan after receiving their first paycheck or reaching age 18, if later.Leased employees, interns, co-op students and union employees whose collective bargaining agreements do not provide for participation in the RSP Plan are not eligible to participate. On June 28, 2013, assets from the Nicor Companies Savings Investment Plan (the “SIP”) merged into the RSP Plan.Participants in the SIP became immediately eligible to participate in the RSP Plan.These participants include employees hired at Northern Illinois Gas Company and Pivotal Home Solutions, and collectively are referred to as “Nicor participants.” Administration The RSP Plan is administered by the Administrative Committee (the “Committee”) which is appointed by the Company’s Board of Directors.The Committee has the sole discretion and authority to interpret the provisions of the RSP Plan, including determinations as to eligibility, amounts of benefits payable, and the resolution of all factual questions arising in connection with the administration of the RSP Plan. The Committee has engaged Bank of America, N.A. (“Trustee”), to maintain a trust under which contributions to the RSP Plan are invested in various investment funds and the Company’s common stock.Merrill Lynch, Pierce, Fenner & Smith, Inc. Retirement Group serves in the role of record keeper and custodian for the RSP Plan. Contributions Employee Contributions.Participants may elect to make either before-tax contributions, traditional after-tax contributions, or a combination thereof.Effective July 1, 2013, Roth after-tax contributions were added as an employee election option.The amount a participant elects to contribute will be withheld from his or her compensation through payroll deductions, and such contributions will be transferred by the Company to the Trustee of the Plan at each payroll period and will be credited to the participant’s account as soon as administratively practicable after such transfer.An automatic before-tax contribution deferral of 3% of eligible compensation is generally provided for employees hired or rehired on or after January 1, 2012, when no other election is made.The automatic enrollment will become effective on the first day of the first full pay period beginning 60 days after the eligible new employee enters the RSP Plan.Effective July 1, 2013, the automatic enrollment will become effective on the first day of the first full pay period beginning 30 days after the eligible new employee enters the RSP Plan. Participants who have attained age 50 before the end of the Plan year are eligible to make additional catch-up contributions.The Plan also accepts certain rollover contributions representing distributions from other qualified plans.Participants direct the investment of their contributions, Company contributions and account balances into various investment options offered by the Plan.To the extent a participant does not elect to invest their account balances in any investment fund, the Plan has designated a qualified default investment fund.Maximum contributions cannot exceed limits as set forth in the Internal Revenue Code (“IRC”). 4 Company Contributions.Generally, on behalf of each participant who makes before–tax and or Roth after-tax contributions, the Company will make a matching contribution each payroll period.The Company will make a matching contribution on traditional after-tax contributions for Nicor participants. · Participants eligible for the legacy AGL defined benefit pension plan receive a matching contribution equal to 65% of the participant’s before-tax and Roth after-tax contributions up to 8% of the participant’s compensation. · Participants not eligible for the legacy AGL defined benefit pension plan, (including Nicor participants) receive a matching contribution equal to 100% of the participant’s first 3% of contributions and 75% of the participant’s next 3% of contributions. · For non-pension eligible participants, the Company also makes an additional non-discretionary annual contribution of 1.5% of the participant’s eligible pay, if they are an employee as of the last day of the plan year. Nicor participants must have completed a year of service to begin receiving this contribution. Participant Accounts Each participant’s account is credited with the participant’s contributions and allocations of the Company’s matching contributions, as well as allocations of the Company’s non-discretionary annual contribution, and RSP Plan earnings.A participant is entitled to the benefits that can be provided from the participant’s vested account. Vesting A participant’s contributions and earnings thereon, and all company stock dividends, are vested immediately.The Company’s contributions and earnings thereon are vested upon occurrence of any one of the following: · Completion of three years of vesting service; · Attainment of age 65 while employed by the Company; · Death while employed by the Company; or · Permanent disablement while employed by the Company. Partial vesting of the Company’s contributions occurs during the three years of vesting service as follows: (AGL Participants) (Nicor Participants) Years of Vesting Service Percentage Percentage Completed by Employee Vested Vested Less than 1 year 0
